PER CURIAM.
Petitioner has filed its petition for writ of mandamus wherein it asks that we vacate an order entered by the Honorable Lewis Dickson as judge presiding over the 133rd District Court of Harris County, Texas. The order of the trial court of which complaint is here made was to the effect that relator be required, pursuant to Rule 167, Texas Rules of Civil Procedure, to produce for inspection and testing a valve which was to be used as physical evidence in a lawsuit in which relator is plaintiff.
Crane v. Tunks, 160 Tex. 182, 328 S.W.2d 434, was a proceeding wherein the petitioner for writ of mandamus, in the Supreme Court of Texas, sought an order “to vacate, amend and revise” an order entered by the district judge in a discovery proceeding. In that case, the court said the following:
“The Court of Civil Appeals has no jurisdiction to grant the relief sought by relators in this proceeding. Its jurisdiction to grant a writ of mandamus is limited to the enforcement or protection of its jurisdiction, or to compel a district judge to proceed to trial and judgment. Article 1824, R.C.S.1925, Vernon’s Ann. Civ.St., art. 1824 ; 8 S.W. Law Journal, pp. 389, 393.”
On that authority, we hold that this court has no jurisdiction to grant the relief sought by petitioner. See also Lucas v. Wright, Tex.Civ.App., 370 S.W.2d 924.
The petition for writ of mandamus is dismissed.